IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-38,481-06


                      EX PARTE SAMSON PEREZ CASIANO, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1178978-B IN THE 208th DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

aggravated sexual assault of a child under fourteen and sentenced to imprisonment for thirty years.

        On March 28, 2016, an order designating issues (ODI) was timely signed by the trial court.

The habeas record has been properly forwarded by the district clerk to this Court in response to our

mandamus abatement order. However, the record has been forwarded without the trial court having

resolved the designated issues in this case. Specifically, designated issues one and two. We remand

this application to the 208th District Court of Harris County to allow the trial judge to complete an
evidentiary investigation and enter findings of fact and conclusions of law as it pertains to designated

issues one and two set out in its ODI.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: November 22, 2017
Do not publish